     Case 2:19-cv-02334-KJM-AC Document 17 Filed 05/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SYNDEE HENDRICKS,                                   No. 2:19-cv-02334-KJM-AC
12                        Plaintiff,
13            v.                                          ORDER
14    SYNCHRONY BANK of CALIFORNIA
      LLC and HUNTS & HENRIQUES, CLP,
15
                          Defendants.
16

17

18                  In a minute order filed by the court on March 26, 2020, a status conference was set

19   for April 30, 2020, and the parties were instructed to file a joint status report at least seven (7)

20   days prior to the conference. The parties filed their joint status report on March 19, 2020, but

21   there was no appearance by attorney Patil T. Derderian for defendant Synchrony Bank of

22   California, LLC at the April 30, 2020 conference.

23                  The court notes that Mr. Derderian sent an email apology following hearing and as

24   a result the court is not issuing an Order to Show Cause as it had planned. The court rather

25   simply cautions counsel that in the future the court may not be so lenient.

26   DATED: May 5, 2020.

27

28
                                                         1
